Name: Commission Regulation (EC) No 1742/96 of 6 September 1996 amending Annexes I, II and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: deterioration of the environment; NA;  health;  animal product
 Date Published: nan

 7.9.1996 EN Official Journal of the European Communities L 226/5 COMMISSION REGULATION (EC) No 1742/96 of 6 September 1996 amending Annexes I, II and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 1433/96 (2), and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs; Whereas, in establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue); Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney, whereas, however, the liver and kidney are frequently removed from carcases moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey; Whereas, amitraz (for porcine) should be inserted into Annex I to Regulation (EEC) No 2377/90; Whereas cetrimide, lobeline, pancreatin, chlorocresol, thymol and ketoprofen (for porcine) should be inserted into Annex II to Regulation (EEC) No 2377/90; Whereas, in order to allow for the completion of scientific studies, amitraz (for bovine and ovine) should be inserted into Annex III to Regulation (EEC) No 2377/90; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorizations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851/EEC (3), as last amended by Commission Directive 93/40/EEC (4), to take account of the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THE FOLLOWING REGULATION: Article 1 Annexes I, II and III of Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1996. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 1. (2) OJ No L 184, 24. 7. 1996, p. 21. (3) OJ No L 317, 6. 11. 1981, p. 1. (4) OJ No L 214, 24. 8. 1993, p. 31. ANNEX Regulation (EEC) No 2377/90 is modified as follows: A. Annex I is modified as follows: 2. Anti-parasitic agents 2.2. Agents acting against ecto-parasites 2.2.2. Formamidines Pharmacologically active substance Marker residue Animal species MRLs Target tissues Other provisions 2.2.2.1. Amitraz Sum of amitraz and all metabolites containing the 2,4-DMA moiety, expressed as amitraz Porcine 400 Ã ¼g/kg Fat + skin 200 Ã ¼g/kg Liver, kidney B. Annex II is modified as follows: 2. Organic compounds Pharmacologically active substance(s) Animal species Other provisions 2.30 Ketoprofen Porcine 2.57 Cetrimide All food producing species 2.58 Lobehne All food producing species 2.59 Pancreatin All mammalian food-producing species For topical use only 2.60 Chlorocresol All food producing species 2.61 Thymol All food producing species C. Annex III is modified as follows: 2. Anti-parasitic agents 2.2. Agents acting against ecto-parasites 2.2.1. Formamidines Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 2.2.1.1. Amitraz Sum of amitraz and all metabolites containing the 2,4-DMA moiety, expressed as amitraz Bovine 200 Ã ¼g/kg Liver, kidney, fat Provisional MRLs expire on 1 July 1998 10 Ã ¼g/kg Milk Ovine 400 Ã ¼g/kg Fat 200 Ã ¼g/kg Liver, kidney